The opinion of the court was delivered by
Stiles, J. —
The failure to file appellant’s brief is sought to be excused in this case by a statement that the only ground of error intended to be raised was the insufficiency of the complaint to state a cause of action. The statute and rule 12 are cited as authority for this proposition. But we cannot accept it. The appellant’s brief, even if it contained nothing but the statement of the case, required by rule 8, must be on file before the cause can be placed upon the calendar, under rule 9.
The motion, therefore, prevails, and the appeal will be dismissed.
Anders, C. J., and Dunbar, Hoyt and Scott, JJ., concur.